Citation Nr: 0937829	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-25 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $41,045.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from November 1965 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  In that 
decision, the Committee denied waiver of recovery of an 
overpayment of compensation benefits in the calculated amount 
of $41,045.

In August 2008, the Board remanded the matter for additional 
evidentiary development and due process considerations.  As 
set forth in more detail below, another remand of this matter 
is required.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the appellant if further action is required.


REMAND

The debt at issue in this case was created when VA 
retroactively reduced the appellant's disability 
compensation, effective March 19, 2001, based on the 
discovery that he had been incarcerated in January 2001 
following multiple felony convictions.  See 38 U.S.C.A. § 
5313 (West 2002); 38C.F.R.§ 3.665 (2008).

In the March 2006 decision on appeal, the Committee denied 
the appellant's request for a waiver of recovery of this 
debt, finding that recovery would not be against the 
principles of equity and good conscience.  In its decision, 
the Committee determined that the appellant was solely at 
fault in the creation of the debt, that collection would not 
result in financial hardship to him, and that failure to 
collect the debt would result in unjust enrichment to him.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 (2008).

In its August 2008 Remand, the Board noted that in appealing 
the RO's denial of his waiver request, the appellant had 
raised the issue of the validity of the debt.  Accordingly, 
the Board directed that the RO adjudicate the appellant's 
challenge of the validity of the debt at issue.  See Schaper 
v. Derwinski, 1 Vet. App. 430, 437 (1991) ("[W]hen a veteran 
raises the validity of the debt as part of a waiver 
application . . . it is arbitrary and capricious and an abuse 
of discretion to adjudicate the waiver application without 
first deciding the veteran's challenge to the lawfulness of 
the debt asserted against him or her."); see also VAOPGCPREC 
6-98.

Pursuant to the Board's remand instructions, in February 
2009, the RO adjudicated the validity of the debt at issue 
here, finding that it was properly created and calculated.  
The RO notified the appellant of its decision in a letter 
dated February 10, 2009, and further advised him that he had 
"one year from the date of this letter to appeal the 
decision."  

Because the appeal period has not yet expired, the Board is 
unable to proceed with consideration of the issue of 
entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $41,045.  
Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that 
when a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined).  Thus, adjudication of 
the overpayment issue must be held in abeyance until the 
expiration of the appeal period regarding the validity issue 
or until the appellant appeals that matter, whichever comes 
first.  

Accordingly, the case is REMANDED for the following action:

The RO should hold the issue of 
entitlement to waiver of recovery of an 
overpayment of compensation benefits in 
the calculated amount of $41,045 in 
abeyance until the one year appellate 
period following notification of the 
February 10, 2009, validity decision has 
elapsed, or until the appellant perfects 
an appeal of that issue.  Thereafter, the 
RO should review any additional evidence 
or argument received and issue a 
Supplemental Statement of the Case, if 
necessary.

The case should then be returned to the Board in accordance 
with established procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




